Citation Nr: 0012963	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  96-15 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased disability rating for sciatic 
nerve injury and partial foot drop, residuals of a fractured 
left hip, currently evaluated as 60 percent disabling.

2.  Entitlement to an increased disability rating post 
traumatic degenerative arthritis, residual of a fractured 
left hip, currently evaluated as 20 percent disabling.  

3.  Entitlement to special monthly compensation based upon 
loss of use of the left lower extremity. 

4.  Entitlement to service connection for chronic muscular 
strain and lower lumbar facet arthritis, claimed as secondary 
to service-connected residuals of a fractured left hip.  

5.  Entitlement to service connection for muscular strain of 
the right hip, claimed as secondary to service-connected 
residuals of a fractured left hip.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran had active service from June 1974 to September 
1978.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Portland, Oregon (the RO)

Service connection for fracture-dislocation of the left hip 
was established in an August 1979 rating decision.  A 20 
percent disability evaluation was assigned.  
In a January 1996 rating decision, the RO re-characterized 
the veteran's service-connected left hip disability to 
include partial foot drop.  The previously assigned 20 
percent disability rating was continued.  The veteran 
appealed that decision  A July 1996 RO rating decision 
included sciatic neuropathy as part of the service-connected 
disability and assigned a 60 percent evaluation to the 
disability, re-characterized as residuals of a fractured left 
hip and dislocation with partial foot drop and sciatic 
neuropathy.  

In an August 1999 rating decision, the RO granted service 
connection for post traumatic degenerative arthritis of the 
left hip.  A 10 percent disability evaluation was assigned 
effective January 14, 1999.  A November 1999 rating decision 
assigned a 20 percent evaluation to the service-connected 
left hip arthritis.  

Other RO rating decisions on appeal denied the veteran's 
secondary claims of entitlement to a lumbar spine disability 
and a right hip disability, as well as entitlement to special 
monthly compensation.


FINDINGS OF FACT

1.  The service-connected sciatic nerve injury and partial 
foot drop, residuals of a fractured left hip and dislocation, 
is manifested by partial loss of sciatic nerve function; foot 
drop; diminished sensation in the left foot, left first, 
second, and third toes, and anterior left leg; severe atrophy 
of the muscles of the left lower extremity; severe weakness 
of the muscles of the left lower extremity and foot; and 
complaints of pain and numbness in the left lower extremity, 
which is productive of severe disability.  There is no 
evidence of complete paralysis of the sciatic nerve or loss 
of active movement of all of the muscles below the knee.   

2.  The service-connected arthritis of the left hip, residual 
of the fractured left hip and dislocation, is manifested by 
impairment of the left femur with moderate limitation of 
motion of the left hip with pain and tenderness over the left 
hip. 

3.  The veteran has effective function remaining in the left 
foot and he would not be equally well served by an amputation 
stump at the site of election below the knee with the use of 
a prosthetic appliance. 

4.  There is plausible medical evidence that the service-
connected left hip disability causes additional impairment of 
chronic muscular strain of the low back and lower lumbar 
facet arthritis.   

5  There is plausible medical evidence that the service-
connected left hip disability causes additional impairment of 
the right hip.   


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 60 
percent for sciatic nerve injury and partial foot drop have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.124a, Diagnostic Code 8520 (1999). 

2.  The criteria for a disability evaluation in excess of 20 
percent for arthritis of the left hip have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5255 (1999). 

3.  The criteria for entitlement to special monthly 
compensation based on loss of use of the left lower extremity 
are not met.  38 U.S.C.A. § 1114(k) (West 1991); 38 C.F.R. §§ 
3.350, 4.63 (1999). 

4.  The claim for entitlement to service connection for 
chronic muscular strain and lower lumbar facet arthritis, 
claimed as secondary to service-connected residuals of a 
fractured left hip, is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).   

5.  The claim for entitlement to service connection for 
muscular strain of the right hip, claimed as secondary to the 
service-connected residuals of a fractured left hip, is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement increased disability 
ratings for two service-connected left hip disabilities; 
special monthly compensation based upon loss of use of the 
left foot; and service connection for disabilities of the 
lumbar spine and of the right hip, each claimed as secondary 
to his service-connected left hip disability.  In the 
interest of clarity, the Board will initially review 
generally applicable law and regulations and provide a 
factual background.  The Board will then separately discuss 
the issues on appeal.

Pertinent Law and Regulations

Service Connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1999). 

Further, if a service-connected disability aggravates a 
nonservice-connected disability, service connection may be 
granted for increment in severity of the nonservice-connected 
disability attributable to service-connected disability.  The 
term "disability" refers to impairment of earning capacity, 
in that such definition mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Increased disability ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

In determining disability evaluations, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). In the 
instant case, the Board has considered whether another 
Diagnostic Code is more appropriate for application.  The 
Board is obligated to provide an explanation for any such 
change.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Well grounded claims

The threshold question that must be resolved with regard to 
any issue is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A  well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In general, order for a claim of entitlement to service 
connection to be well grounded, there must be competent 
evidence of a current disability in the form of a medical 
diagnosis, of incurrence or aggravation of a disease or 
injury in service in the form of lay or medical evidence, and 
of a nexus between the in-service injury or disease and the 
current disability in the form of medical evidence.  Caluza 
v. Brown, 7 Vet. App. 498 (1995).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see also Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) [citing Reiber v. Brown, 7 
Vet. App. 513, 516-17 (1995].

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well- 
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994). 

Additional law and regulations will be discussed where 
appropriate in connection with the specific issues on appeal.

Factual Background

Service medical records show that in 1978, the veteran 
sustained a fracture-dislocation of the left hip in a motor 
vehicle accident.  There was a three part fracture of the 
anterior and posterior portions of the acetabulum.  The 
veteran underwent an open reduction and internal fixation of 
a large posterior acetabular fragment in February 1978.  

A January 1984 VA examination report indicated that 
examination revealed definite atrophy of the left leg from 
the left knee down.  The veteran was unable to walk on his 
heel on the left due to weakness of the dorsiflexors.  
Sensation was decreased over the lateral side of the left leg 
and over the left foot and the sole of the left foot.  There 
was hypalgesia over the medial aspect of the foot.  Range of 
motion of the left hip was zero degrees to 135 degrees with 
pain on maximum flexion.  X-ray examination revealed three 
lag screws penetrating the acetabulum in different 
directions, which indicated that the veteran primarily had a 
fracture comminuted involving the acetabulum.  There was bony 
overgrowth on the inferior medial aspect of the acetabulum 
and irregularity of the acetabulum on the medial inferior 
portion which is non weight-bearing.  There was some 
irregularity of the femoral head and slight broadening of the 
acetabular head.  The diagnosis was fracture of the left 
acetabulum surgically repaired with residuals.  

The examiner noted that the veteran's primary residual 
disability was the nerve damage involving the peroneal 
posterior tibial and tibiales anterior muscles of the left 
foot.  In addition, there was some weakness of the toe 
extensors and flexors and weakness on the hamstring muscles.  
The examiner indicated that the veteran had mild residual 
symptoms referable to the left hip joint in the form of some 
aching after overuse with weather changes.  His leg lengths 
were equal. 

VA treatment records dated in October 1995 indicate that the 
veteran sought treatment for a skin lesion on the left foot.  
The treatment record reveals that the veteran had partial 
foot drop and scaly ecchymosis on the medial aspect of the 
great toe.  The impression was partial drop foot with skin 
lesions.  

An October 1995 VA prosthetic clinic treatment record 
indicates that the veteran was seen for replacement of an 
ankle foot orthosis for the left lower extremity.  
Examination revealed that the veteran ambulated into the 
clinic not wearing an ankle foot orthosis.  Examination 
revealed minimal foot drop with blisters on the base of the 
great toe.  His arches were falling and the foot tended to 
bend inwards.  It was noted that the veteran had a 1/4 inch 
left leg discrepancy in comparison to the right.  It was 
recommended that the veteran should continue to use the left 
ankle foot orthosis to accommodate the foot drop.  An ankle 
foot orthosis was ordered.  Customized orthotics were 
provided to manage the fallen arches.

In a March 1996 statement, the veteran asserted that he 
should be evaluated at the intermediate level for ankylosis 
of the hip.  He stated that he had significant atrophy. 

A May 1996 VA X-ray examination of the left foot was 
negative.  X-ray examination of the left hip revealed a prior 
left acetabular fracture with three radiopaque screws, 
heterotrophic calcification in the medial acetabulum and 
along the iliopectineal line, and spurring along the superior 
lateral aspect of the acetabulum and the lateral femoral 
head.   

A May 1996 VA examination report indicates that the veteran 
complained of daily pain in his left hip and extreme 
stiffness in the morning.  He had a catching and popping 
sensation in the hip intermittently.  He did not have any 
swelling or loss of range of motion.  He was able to stand 
for a half hour and he was able to walk for up to a quarter 
of a mile.  He stated that his foot drop seemed to be getting 
worse and he was fitted with a brace last year.  His left 
foot was getting weaker and he had numbness on the first, 
second, and third toes of the left foot.  He also had a 
chronic ulceration or fissure between the first and second 
toes of the left foot on the plantar surface.  He tripped 
frequently because of his foot drop and had to use the brace 
continually in order to avoid tripping.  

Physical examination of the lower extremities revealed a half 
inch of shortening in the left lower extremity compared to 
the right.  There was tenderness over the greater trochanter 
of the left hip.  Range of motion in the left hip was from 
zero degrees to 110 degrees.  External rotation was to 30 
degrees, internal rotation was to 15 degrees, and abduction 
was to 40 degrees.  For comparison, range of motion of the 
right hip was flexion to 120 degrees, full extension, 
external rotation to 35 degrees, and internal rotation to 25 
degrees.  There was an inch and a half of atrophy in the left 
calf compared to the right.  He was wearing a molded footdrop 
brace.  There was diminished sensation in that aspect of the 
foot to pinprick as well as the medial aspect of the foot 
extending to toes 1, 2, and 3.  There was no heel pain of 
significance.  The Achilles was not tender or erythematous.  
The veteran was able to dorsiflex the foot to 10 degrees 
only.  The examiner was able to passively dorsiflex the left 
foot to 0 degrees and the veteran was able to extend to 35 
degrees.  The diagnosis was history of fracture dislocation 
of the left hip with sciatic nerve injury status post open 
reduction internal fixation with residual left lower 
extremity atrophy, foot drop and ulcer on the plantar aspect 
left foot.

A June 1996 VA neurological examination report indicates that 
the veteran reported that ever since the left hip injury in 
service, he had numbness of the left foot and on the 
anterolateral surface of the left shin to the knee.  He had a 
drop foot with essentially no ability to dorsiflex the foot, 
diminished plantar flexion and some impaired flexion of the 
toes in a plantar direction.  He had atrophy of the left 
calf.  He has not aware of fasciculations.  Since the injury, 
he had some left lateral hip pain and left groin pain.  He 
also noted that in the last six months, a burning pain over 
the medial left proximal thigh region extending down the left 
leg and out to the great toe on the left.  He had increasing 
numbness of the left great toe and ball of the foot.  He did 
not notice any change in strength in his left leg in the last 
six months since the above symptoms.  He was not aware of 
cough/sneeze effect or bladder/bowel symptoms.  The veteran 
stated that since January of 1996, he has worn a left short 
leg brace.  

Examination revealed that the veteran was wearing a short-leg 
below the knee brace on the left ankle.  The brace was 
removed for the exam.  The veteran was able to walk on his 
tiptoes on both sides, but not quite as well on the left as 
the right.  He was unable to walk on the heels on the left 
foot while he was able to do this normally on the right.  
Muscle strength was intact throughout both legs bilaterally 
with the following exceptions: there was severe weakness of 
the left tibialis anterior, moderately severe weakness of the 
left peroneus longus and brevis, extreme or severe weakness 
of the left extensor halluces and left extensor digitorum 
brevis, moderate weakness of the left tibialis posterior and 
slight weakness of the left toe flexors.  The examiner could 
not detect any definite weakness of the left gastrocoeleus 
muscle group on manual muscle testing.  The left ankle jerk 
was absent.   

Sensory examination revealed that the veteran had hypesthesia 
to touch over the ball of the left fool; touch was otherwise 
intact.  Pinprick sensation was diminished over the left 
great toe, the dorsum of the left foot, and over the ball of 
the left foot.  Pinprick sensation was otherwise intact.  
Joint position sensation and vibration were intact.  The 
impression was left leg symptoms as detailed above secondary 
to sciatic nerve injury likely occurring at the time of his 
original injury in 1978, superimposed lumbosacral spinal 
stenosis which may have been impacting to slight degree 
sensory symptoms in the left leg and most certainly account 
for his right leg symptoms. 

In an October 1997 statement, the veteran's representative 
raised the issue of entitlement to special monthly 
compensation for loss of use of the left foot.  A January 
1998 rating decision denied the claim for entitlement to 
special monthly compensation based upon loss of use of the 
left foot.  

A November 1998 VA orthopedic examination report indicates 
that the veteran's present orthopedic treatment involved 
careful activity, oral medication and some exercising.  He 
occasionally used a brace on the left foot due to weakness.  
His present comfort level allowed operating a car for about 
one hour; this was limited by back and lower extremity pain.  
Walking was limited to about 20 minutes by pain at the right 
hip, left hip, and the entire left lower extremity.

The veteran's orthopedic symptoms included lateral pain in 
the hips and pain in both thighs.  There was no collapsing or 
locking of either knee.  The lower leg pain and numbness were 
felt bilaterally, worse on the right.  Loss of sensation was 
felt bilaterally and was worse on the left.  Weakness was 
mainly on the left.  There was left ankle pain, weakness, and 
easy spraining.  There was pain in the left foot at mid-foot 
and forefoot.  Both feet had some feelings of weakness, worse 
on the left.  Both feet had decreased sensation, worse on the 
left.  Both feet had some feelings of numbness, worse on the 
right.   

This veteran had subjective complaints of weakness, easy 
fatigue, and poor coordination through the entire left lower 
extremity.  This was especially bothersome distal to the 
knee.  There was impaired coordination, especially at the 
foot.  Flare-ups with activity bothered the left lower leg 
and foot.  The left hip pain increased with activity.  This 
happened about once or twice a month.  The symptoms improved 
with rest in about an hour. 

Examination revealed that there was some limping with the 
left leg.  He was able to rise on the toes and the heel on 
the right.  Toe rising was fairly good on the left.  He was 
not able to rise on the left heel.  Standing on the medial 
and lateral borders of the left foot was severely impaired by 
weakness.  He was able to flex forward and reach to the feet.  
The legs were equal in length.  Reflexes were absent at knees 
and ankles bilaterally.  Extensor muscles were seriously 
decreased at the left ankle and foot.  The tibialis anterior 
and extensor hallucis longus were weakened.  Sensation was 
decreased at the left lower leg and foot, more so laterally 
at the leg and more so medially at the forefoot.  Calf 
circumference was 1 centimeter smaller on the left.  

Range of motion of the left hip was zero degrees to 120 
degrees.  There was pain with movement.  Rotation and 
abduction were satisfactory and equal.  Left hip pain was 
mostly lateral.  The left hip had a long, well-healed 
posterolateral surgical scar.  The diagnosis in pertinent 
part, was status-post acetabular surgery for fracture 
dislocation of the left hip in military with continued pain 
and a moderate loss of motion at the left hip joint area, 
bothersome scarring, and post-traumatic degenerative 
arthritis and partial loss of sciatic nerve function 
secondary to left hip injury and/or surgery.  The examiner 
indicated that the veteran had left lower extremity weakness 
and numbness that were especially bad distal to the knee.  He 
stated that the orthopedic symptoms were probably 
significantly increased by chronic tension and/or depression, 
especially at the low back and right hip.  The examiner 
stated that the veteran would continue to have major 
neurologic problems in the left lower extremity.  The 
examiner indicated that the veteran's claims folder was 
reviewed.  

The examiner stated that the veteran had a 30 percent 
decrease in the motion of the left hip.  The examiner 
indicated the veteran had atrophy from nerve damage.  There 
were no skin changes or atrophy just from pain.  The examiner 
also stated that the veteran had major objective problems at 
the left lower extremity which were somewhat worsened by 
subjective factors, mainly chronic mental distress.   

A December 1998 VA X-ray examination of the hip revealed 
moderate deformity with an old metallic internal fixation of 
the left hip, all likely post traumatic.   

A December 1998 VA peripheral nerve examination report 
indicates that the veteran used an ankle-foot orthosis unless 
he was only walking short distances.  The veteran stated that 
he noted flattening of the arch of that foot and weakness of 
the leg and thigh on that side.  He tended to fall and could 
not trust the left foot and leg, especially after he has been 
on his feet for a time.  There was loss of sensation over 
much of the foot on the sole, especially laterally.  He was 
able to walk for about 30-45 minutes before he has to rest.  
He had popping sensations in both hips.  

Examination revealed that hip flexion was 90 degrees to the 
left and to 120 degrees on the right.  Cross-leg was limited 
on the left.  Motor examination revealed mild weakness of the 
hamstring (4/5) and gastrocoeleus on the left and more severe 
weakness of the anterior compartment of leg with only 
preservation of dorsiflexion to neutral of the toes.  There 
was 5/5 weakness in the small muscles of the foot.  There was 
prominent atrophy of tibialis anterior.  Fasciculation was 
seen in tibialis anterior.  The veteran was unable to walk on 
heels and toes on the left.  There was foot drop and 
flattening of the arch with absent function of the intrinsics 
of the foot.  The veteran was able to stand on the right foot 
unsupported.  Tandem was poorly performed and gait showed 
foot drop, but he was able to clear the ground with his toes.  
There was sensory loss over the anterior leg and dorsum of 
the foot, with dense sensory loss over the sole of the foot 
laterally.  Position and vibration sense were intact in the 
feet.  Degenerative reflexes are not seen.  The left ankle 
jerk was suppressed and the right knee jerk was a bit 
diminished when compared to the left.  The examiner noted 
that the claims file was reviewed.

The impression was sciatic injury from motor vehicle accident 
1978 with severe weakness of the anterior compartment of the 
leg and intrinsics of the foot, mild weakness of the 
hamstring, and distal sensory loss in the foot as well as 
impairment of hip motion and gait. 

The Board notes that the RO has assigned separate disability 
ratings of 60 percent for sciatic nerve injury and partial 
foot drop under Diagnostic Code 8520 and 20 percent for post-
traumatic arthritis of the left hip under Diagnostic Codes 
5010 and 5255.  See 38 C.F.R. § 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994) [two or more separate disability ratings 
are possible in cases in which a veteran has separate and 
distinct manifestations from the same injury.  These 
disabilities will be discussed separately immediately below.

1.  Entitlement to an increased disability rating for sciatic 
nerve injury and partial foot drop, residuals of fractured 
left hip, currently evaluated as 60 percent disabling.

Relevant Law and Regulations

The RO has assigned a 60 percent disability evaluation to the 
veteran's residuals of a fracture of the left hip and 
dislocation sciatic nerve injury and partial foot drop and 
under 38 C.F.R. § 4.124a, Diagnostic Code 8520, paralysis of 
the sciatic nerve.   

Under Diagnostic Code 8520, the rating for paralysis of the 
sciatic nerve hinges upon whether such paralysis is complete 
or incomplete.  An 80 percent rating is warranted for 
complete paralysis of the sciatic nerve when the foot dangles 
and drops, and there is no active movement possible of the 
muscles below the knee; and flexion of the knee is weakened 
or (very rarely) lost.  For incomplete paralysis, the level 
of disability is rated based upon determinations of mild, 
moderate, moderately severe, or severe impairment.  A 60 
percent disability rating is assigned for incomplete 
paralysis of the sciatic nerve with severe impairment and 
marked muscular atrophy; 40 percent disability rating for 
moderately severe incomplete paralysis; a 20 percent 
evaluation is warranted for moderate; a 10 percent evaluation 
is warranted for mild.  38 C.F.R. § 4.124a, Diagnostic Code 
8520 (1999). 

The term "incomplete paralysis," with respect to peripheral 
nerve injuries, indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the lesion or to partial regeneration.  Where 
the involvement is wholly sensory, the rating should be for 
mild, or at the most, moderate symptomatology.  38 C.F.R. § 
4.124a (1999). 


Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased rating is well grounded within 
the meaning of the statutes and judicial construction.  See 
38 U.S.C.A. § 5107(a) (West 1991).  When a veteran claims 
that he has suffered an increase in disability, or that the 
symptoms of his disability are more severe than is 
contemplated by the currently assigned rating, that claim is 
generally considered well grounded.  Bruce v. West, 11 Vet. 
App. 405, 409 (1998); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).

Since the claim of entitlement to an increased evaluation is 
well grounded, the VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5107(a).  The veteran has been provided with VA examinations, 
in May 1996, June 1996, November 1998, and December 1998, and 
a full opportunity to present evidence and argument in 
support of this claim.  Review of the record reveals that the 
veteran requested a hearing before the RO.  A hearing was 
scheduled in April 1997 and the veteran failed to report to 
the hearing.  The Board is not aware of any other evidence 
which is necessary to an informed decision in this case, and 
the veteran has identified none.  The Board finds that all 
facts that are relevant to this issue have been properly 
developed and the RO satisfied the duty to assist the 
veteran.  

One the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Discussion

The Board finds that the veteran's sciatic nerve injury with 
partial foot drop is consistent with the application of 
Diagnostic Code 8520; that diagnostic code is the most 
appropriate.  As indicated above, the veteran's disability is 
manifested principally by partial loss of the sciatic nerve 
function with partial foot drop and severe muscle weakness.  
The Board finds that the veteran's service-connected 
residuals of a fractured left hip and dislocation with 
partial foot drop and sciatic nerve injury is properly 
evaluated under Diagnostic Code 8520, and has not identified 
a diagnostic code which is more appropriate, see Butts and 
Tedeschi, supra, and the veteran has not suggested the use of 
another diagnostic code.

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 60 percent for sciatic 
nerve injury and partial foot drop and under the provisions 
of Diagnostic Code 8520.  

Under Diagnostic Code 8520, in order to warrant a disability 
evaluation of 80 percent, there must be evidence of complete 
paralysis of the sciatic nerve with no active movement of the 
muscles below the knee; evidence that flexion of the knee is 
weakened or very rarely lost, and evidence that the foot 
dangles and drops.  

The medical evidence of record shows that the veteran has 
partial loss of the sciatic nerve function secondary to the 
left hip disability.  There is no evidence of complete 
paralysis of the sciatic nerve.  Indeed, the medical evidence 
has been consistent that the veteran can walk for 
approximately 30 minutes and can walk on his toes.

There is medical evidence of foot drop on the left.  However, 
there is no evidence that the foot dangles and drops, 
indicative of complete paralysis.  Indeed, an October 1995 VA 
prosthetic clinic treatment record indicates that the veteran 
had "minimal" foot drop.  This assessment appears to be 
consistent with the other evidence of record.  As noted 
above, the evidence indicates that the veteran can walk on 
his tiptoes, which is hardly consistent with the foot 
dangling.  As one example, June 1996 VA neurological 
examination report indicates that the veteran was able to 
walk on his tiptoes on the left.

A November 1998 VA orthopedic examination report indicates 
that the veteran reported that he "occasionally" wore his 
left foot brace.  He was able to rise on the toes on the 
left.  A December 1998 VA neurological examination report 
reveals that the veteran's gait showed foot drop but the 
veteran was able to clear the ground with his toes.  

While there is ample evidence of neurological impairment of 
the left lower extremity, there is no clinical evidence that 
the veteran has lost active movement of all of the muscles 
below the knee.  There is evidence of the record that he can 
walk for periods of time approximating 20 minutes or more.  
The Board accordingly finds that the symptomatology due to 
the residuals of the fractured left hip and dislocation with 
sciatic nerve injury more closely approximates severe 
impairment with marked muscular atrophy.  Therefore, the 
Board finds that the preponderance of the evidence is against 
entitlement to a disability evaluation in excess of 
60 percent for the veteran's sciatic nerve injury and partial 
foot drop, because the evidence does not demonstrate that the 
veteran's disability is manifested by complete paralysis of 
the sciatic nerve with no active movement possible of the 
muscles below the knee.  The veteran can walk, albeit with 
difficulty.  Thus, the veteran's claim for a disability 
evaluation in excess of 60 percent under Diagnostic Code 8520 
is denied. 


2.  Entitlement to an increased disability rating for post 
traumatic degenerative arthritis, residual of a fractured 
left hip, currently evaluated as 20 percent disabling.  

Pertinent Law and Regulations

The veteran's service-connected post traumatic degenerative 
arthritis of the left hip is rated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5010 [arthritis due to 
trauma] and 5255 [impairment of the femur].  The RO, in the 
November 1999 Supplemental Statement of the Case, indicated 
that the left hip arthritis was being rated by analogy to 
impairment of the femur because no more specific rating code 
was available.  See 38 C.F.R. § 4.20 (1999).

Traumatic arthritis substantiated by x-ray findings is rated 
under Diagnostic Code 5003, degenerative arthritis.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (1999). 
Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  When however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999). 

Normal flexion of the hip is from zero degrees to 125 
degrees.  Normal hip abduction is zero degrees to 45 degrees.  
38 C.F.R. § 4.71 (Plate II) (1999). 

Under Diagnostic Code 5255, a 10 percent evaluation requires 
impairment of the femur, with malunion, and slight knee or 
hip disability.  A 20 percent evaluation requires malunion of 
the femur with moderate hip or knee disability; a 30 percent 
evaluation requires marked knee or hip disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 (1999).  Impairment of the 
femur is rated 60 percent disabling with a fracture of the 
surgical neck of the femur, with a false joint. A 60 percent 
rating is also assigned for a fracture of the shaft or 
anatomical neck of the femur, with nonunion, without loose 
motion, and weightbearing preserved with the aid of a brace. 
An 80 percent rating is assigned for a fracture of the shaft 
or anatomical neck of the femur, with nonunion, with loose 
motion (spiral or oblique fracture). 38 C.F.R. § 4.71a, Code 
5255.

Analysis

Initial matters

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for the left hip 
disability with posttraumatic degenerative arthritis is well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a); Proscelle, supra.  
The Board further finds that VA's duty to assist the veteran 
in the development of facts pertinent to his claim has been 
fulfilled as to this issue.  The veteran has been provided 
with VA examinations, in May 1996, June 1996, November 1998, 
and December 1998, and has had the opportunity to present 
evidence and argument in support of this claim.  The Board is 
not aware of any other evidence which is necessary to an 
informed decision in this case.  The Board finds that all 
facts that are relevant to this issue have been properly 
developed and the RO satisfied the duty to assist the 
veteran.  

Discussion

As noted above, the RO has assigned a separate 20 percent 
disability evaluation for post-traumatic degenerative 
arthritis under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, traumatic arthritis and Diagnostic 
Code 5255, impairment of the femur.  In essence, under 
Diagnostic Codes 5100 and 5003, disability due to arthritis 
is rated based on limitation of motion of the affected joint.  

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 20 percent for residuals 
of a fractured left hip and dislocation with post traumatic 
degenerative arthritis under Diagnostic Code 5255.  As 
discussed above, a 20 percent evaluation requires malunion of 
the femur with moderate hip or knee disability; a 30 percent 
evaluation requires marked knee or hip disability.  

The Board observes that the words "moderate" and "marked" 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6 (1999).  It should 
also be noted that use of descriptive terminology such as 
"moderate" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue. All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a) (West 1991); 38 C.F.R. §§ 4.2, 4.6 (1999).

"Moderate" is defined as "of average or medium quality, 
amount , scope, range, etc."  Webster's New World 
Dictionary, Third College Edition (1988) at 871.  "Marked" 
is defined as "noticeable; obvious; appreciable; distinct; 
conspicuous."  Id. at 828.

There is medical evidence of impairment of the left femur 
with "moderate" hip disability.  The examiner who performed 
the November 1998 VA examination report indicated that the 
veteran had degenerative arthritis of the left hip with 
continued pain and moderate loss of motion.  Although there 
is X-ray evidence of moderate deformity of the left hip, 
there is little or no evidence of marked, that is noticeable 
or obvious, knee or hip disability.  Although the veteran 
limps, the medical examination reports indicate that the 
limping originates in the area of the left foot and ankle.  
The Board notes that the veteran wears an ankle brace.  

In short, the medical and other evidence does not reveal 
disability consistent with marked knee or hip disability.  
There is also no evidence of fracture of the surgical neck of 
the femur with false joint, or nonunion of the femur neck or 
shaft, which would allow for the assignment of higher 
disability ratings under 38 C.F.R. § 4.71a, Diagnostic Code 
5255.

Thus, the Board finds that a 20 percent evaluation is 
warranted for the service-connected residuals of the 
fractured left hip and dislocation with post traumatic 
degenerative arthritis under Diagnostic Code 5255, and a 
disability evaluation in excess of 20 percent is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 20 percent for post-
traumatic arthritis of the left hip under Diagnostic Codes 
5010 and 5251 or 5252.  A 10 percent evaluation is the 
highest schedular rating under Diagnostic Code 5251.  Thus, a 
higher disability evaluation is not warranted under that 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  

In light of the above findings, the Board finds that a 20 
percent disability evaluation under Diagnostic Code 5255 is 
appropriate and a higher disability is not warranted.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5255.  

The Board has explored the possibility of rating the 
veteran's disability under a different diagnostic code.  See 
Butts, supra.  However, the veteran's service-connected left 
hip arthritis is consistent with the application of 
Diagnostic Codes 5010, 5002 and 5255.  As indicated above, 
the veteran's disability is manifested principally by 
impairment of the left femur and moderate hip disability.  
The Board finds that Diagnostic Code 5255 is most appropriate 
and the veteran has not suggested the use of another 
diagnostic code.

DeLuca considerations

The 20 percent evaluation which is assigned under Diagnostic 
Code 5255 specifically contemplate limitation of motion of 
the left hip with pain and impairment of the femur.  38 
C.F.R. §§ 4.71a, Diagnostic Code 5255.  

The Board is aware that there are findings of severe atrophy 
of the muscles of the left lower extremity, incoordination, 
diminished sensation, and weakness.  However, this 
symptomatology is contemplated under Diagnostic Code 8520 and 
the veteran is currently assigned a 60 percent evaluation 
under that code.  With respect to the left hip arthritis, 
alone, there is no evidence of additional functional 
impairment due to pain on use so as to warrant the assignment 
of an additional disability rating under the provisions of 38 
C.F.R. §§ 4.40, 4.45, or 4.59.  

In short, the medical evidence of record does not demonstrate 
any additional significant functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40, 4.45 or 
4.59, and the veteran and his representative have not pointed 
to any factors which would call for the assignment of any 
additional rating.  

Conclusion

In summary, a disability evaluation in excess of 20 percent 
is not warranted for the service-connected residuals of a 
fractured left hip and dislocation with post-traumatic 
degenerative arthritis, for the reasons and bases described 
above.  The preponderance of the evidence is against the 
veteran's claim for a disability evaluation in excess of 
20 percent for the service-connected residuals of a fractured 
left hip and dislocation with post-traumatic degenerative 
arthritis.  The benefit sought on appeal is accordingly 
denied.

3.  Entitlement to special monthly compensation based upon 
loss of use of the left lower extremity. 

The veteran maintains that entitlement to special monthly 
compensation is warranted because he has lost the use of his 
left lower extremity as a result of the service-connected 
residuals of a fractured left hip with partial foot drop and 
sciatic nerve injury and with posttraumatic degenerative 
arthritis.  

The factual background described above covers this issue.


Pertinent Law and Regulations

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, or is permanently bedridden or so helpless as to 
be in need of regular aid and attendance.  38 U.S.C.A. § 
1114(l) (West 1991 and Supp. (1999); 38 C.F.R. § 3.350(b) 
(1999). 

Loss of use of the hand or a foot, for the purpose of special 
monthly compensation will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with the use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function of the foot, whether the acts of balance 
and propulsion can be accomplished equally well by an 
amputation stump with prosthesis.  Extremely unfavorable 
complete ankylosis of the knee, or complete ankylosis of 2 
major joints of an extremity, or shortening of the lower 
extremity of 31/2 inches (8.9 centimeters) or more, will be 
taken as loss of use of the hand or foot involved.  Complete 
paralysis of the external popliteal nerve (common peroneal) 
and consequent, footdrop, accompanied by characteristic 
organic changes including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve, will be taken as loss of use of the 
foot.  38 C.F.R. §§ 3.350, 4.63 (1999).

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court 
stated that the relevant inquiry concerning an special 
monthly compensation award is not whether amputation is 
warranted but whether the appellant has had effective 
function remaining other than that which would be equally 
well served by an amputation with use of a suitable 
prosthetic appliance.  The Court also stated that in 
accordance with 38 C.F.R. § 4.40, the Board is required to 
consider the impact of pain in making its and articulate how 
pain on use was factored into its decision.  Id. 


Analysis

Initial matters

Initially, the Board concludes that the veteran's claim of 
entitlement to special monthly compensation due to loss if 
use of the left foot is well grounded within the meaning of 
the statutes and judicial construction.  See 38 U.S.C.A. 
§ 5107(a).  See Bruce, supra; Proscelle, supra; Derwinski, 
supra.  

Since the claim of entitlement to special monthly 
compensation is well grounded, the VA has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  The veteran has been provided 
with VA examinations, in May 1996, June 1996, November 1998, 
and December 1998, and a full opportunity to present evidence 
and argument in support of this claim.  The Board is not 
aware of any other evidence which is necessary to an informed 
decision in this case.  The Board finds that all facts that 
are relevant to this issue have been properly developed and 
the RO satisfied the duty to assist the veteran.  

Discussion

In applying the law to the existing facts, the Board finds 
that entitlement to special monthly compensation for loss of 
use of a foot or the lower extremity is not warranted.  The 
preponderance of the evidence is against the veteran's claim.  

There is medical evidence that establishes that the veteran 
has partial loss of the left sciatic nerve function with 
resulting foot drop.  An October 1995 VA prosthetic clinical 
record indicates that the veteran had minimal foot drop.  He 
was able to ambulate without the ankle foot orthosis.  A May 
1996 VA examination report reveals that the veteran reported 
that he was able to walk for up to a quarter mile.  He stated 
that he used the foot brace to avoid tripping.  A June 1996 
VA neurological examination report indicates that the veteran 
was able to walk on his tiptoes on the left.  He was unable 
to walk on his left heel.  A November 1998 VA orthopedic 
examination report reveals that the veteran reported that he 
occasionally wore his left foot brace.  He was limited to 
operating a car for one hour due to left hip and back pain.  
Walking was limited to about 20 minutes due to pain in the 
right hip, left hip and left lower extremity.  He was able to 
rise on the toes on the left.  Standing on the medial and 
lateral borders of the left foot was severely impaired by 
weakness.  A December 1998 VA neurological examination report 
indicates that the veteran used an ankle foot orthosis unless 
he was only walking a short distance.  He stated that he was 
able to walk for about 30 to 45 minutes before he had to 
rest.  The veteran was unable to walk on his toes and heel on 
the left.  His gait showed foot drop but the veteran was able 
to clear the ground with his toes.  

Based on this evidence, the Board finds that the medical 
evidence of record establishes that the veteran has effective 
function remaining in the left foot other than that which 
would be equally well served by an amputation with use of a 
suitable prosthetic appliance.  There is no evidence of 
complete paralysis of the external popliteal nerve and 
consequent footdrop with characteristic organic changes 
including trophic and circulatory disturbances, extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
the two major joints of an extremity. 

The evidence of record does establish that the veteran's left 
lower extremity is shorter than his right.  The October 1995 
VA treatment record indicated that the left leg was 1/4 inch 
shorter than the right.  It was noted that this discrepancy 
was minimal and it was adjusted by the orthotics.  A May 1996 
VA examination report indicates that the left leg was 1/2 
half shorter than the right.  The provisions of 38 C.F.R. 
§ 4.63 (a) indicate that shortening of the lower extremity of 
3 1/2 inches (8.9 centimeters) or more will be taken as loss 
of use of the foot.  Thus, the Board finds that the veteran 
does not have loss of use of the left foot based upon 
findings of shortening of the lower extremity.  Indeed, as 
noted above he is able to ambulate and to walk on his toes.

The veteran's representative argues that the RO incorrectly 
interpreted the provisions of 38 C.F.R. § 3.350 in that the 
RO construed 38 C.F.R. § 3.350 to mean that all the criteria 
set forth in the provisions of that regulation must be 
present for the award of special monthly compensation.  The 
representative argues that the regulations contain 
descriptions of examples of circumstances that meet the 
criteria for the award, and that the examples are not all-
inclusive.  The representative asserts that loss of use of 
the foot may exist whenever the facts demonstrate that there 
exits a functional loss of use without the additional burden 
of meeting every criterion listed in the regulations.  

The Board agrees with the veteran's representative in that 
special monthly compensation will be awarded when the 
evidence of record establishes that there is no effective 
function remaining in the foot other than that which would be 
equally well-served by an amputation with use of a suitable 
prosthetic appliance.  The Board also agrees with the 
representative in that the disabilities described in 
38 C.F.R. § 3.350 (a)(2)(i)(a) and (b) are examples of loss 
of use of the foot.  However, the Board points out that it is 
clear from the language of the regulation in subsection (b) 
that loss of use of the foot will be found to exist when all 
of the manifestations listed in subsection (b) are 
demonstrated.  The regulation provides that loss of use of 
the foot will be found when the evidence shows complete 
paralysis of the external popliteal nerve and consequent foot 
drop accompanied by characteristic organic changes including 
trophic and circulatory disturbances and other concomitants 
confirmatory of compete paralysis of this nerve (emphasis 
added by the Board).  See 38 C.F.R. § 3.350 (a)(2)(i)(b).  

Further, loss of use of the foot may also be found to exist 
if there is evidence of complete paralysis of the external 
popliteal nerve without evidence of the other manifestations 
listed in 38 C.F.R. § 3.350(a)(2)(i)(b), if the evidence also 
establishes that there was no effective function remaining in 
the foot other than that which would be equally well-served 
by an amputation with use of a suitable prosthetic appliance.  
See 38 C.F.R. § 3.350(a)(2).  

The Board finds that the RO correctly interpreted and applied 
the regulations in the January 1998 rating decision, January 
1998 statement of the case, and the August 1999 and November 
1999 supplemental statements of the case.  The RO indicated 
that the preponderance of the evidence showed that the 
veteran had remaining function in the left foot and lower leg 
and he would not be well served with an amputation below the 
knee.  This is the correct regulatory criteria for 
entitlement to special monthly compensation for loss of use 
of the foot.  See 38 C.F.R. § 3.350.

The veteran's representative additionally argues that the 
veteran's left hip disability more nearly approximates 
complete paralysis of the common peroneal nerve.  The 
representative asserts that the benefit of the doubt rule 
should be applied and the veteran's claim should be granted.  
The Board disagrees with the representative's argument.  The 
medical evidence of record does not demonstrate complete 
paralysis of the external popliteal nerve and the veteran's 
left hip disability does not more closely approximate the 
criteria for complete paralysis of the external popliteal 
(common peroneal) nerve.  As discussed in detail above, the 
medical evidence of record establishes partial, not complete, 
loss of sciatic nerve function.  Furthermore, the evidence 
establishes that the veteran has effective function remaining 
in the left foot.  He is able to walk for 30 to 45 minutes 
before he had to rest and he was able to walk short distances 
without the foot brace.  He was able to operate a car.  The 
Board finds that the evidence of record is not in equipoise, 
and the preponderance of the evidence is the against the 
veteran's claim for entitlement to special monthly 
compensation for loss of use of the foot.   

The veteran's representative also argues that the VA 
regulations must be interpreted in a harmonious manner with 
other regulations.  The representative argues that phrases in 
one part of the regulations must be given the same meaning as 
in the other parts.  The representative indicates that "loss 
of use" is also described in the provisions of 38 C.F.R. 
§ 3.809(d) (1999).  The representative asserts that the 
definition for "preclude locomotion" which is set forth in 
38 C.F.R. § 3.809(d) should be used to determine whether the 
veterans is entitled to special monthly compensation.  The 
representative argues that since the veteran has a disability 
that precludes locomotion and requires the constant use of a 
brace, he is therefore entitled to special monthly 
compensation.  

The Board notes in passing that the medical evidence reported 
above makes it clear that locomotion is not precluded and 
that the constant use of a brace is not required.  However, 
for reasons expressed immediately below the Board has 
determined that such is not the applicable standard.

The Court has stated that "The starting point in 
interpreting a statute is its language, for 'if the intent of 
Congress is clear, that is the end of the matter.'"  
Cacatian v. West, 12 Vet. App. 373, 376 (1999) (quoting 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd, 513 
U.S. 115 (1994)).  A determination of a statute's plain 
meaning involves examining the specific language at issue and 
the statute's overall structure.  Id.; see also Meeks v. 
West, 12 Vet. App. 352 (1999) ("Principals of statutory 
construction require that, where a statute has a plain 
meaning, a Court shall give effect to that meaning...each part 
or section should be construed in connection with every other 
part or section so as to produce a harmonious whole.").   

The Board points out that the provisions of 38 C.F.R. § 3.809 
(1999) describe the criteria that must be met in order to be 
entitled to specially adapted housing under 38 U.S.C.A. 
§ 2101(a) (West 1991).  This is a different benefit than the 
award of special monthly compensation.  There is no 
indication in the regulatory language that the veteran is 
entitled to special monthly compensation under 38 C.F.R. 
§ 3.350 if the criteria of 38 C.F.R. § 3.809 are met.  The 
Board points out that the language and phrases in the 
regulatory provisions are not identical.  For instance, the 
phrase "preclude locomotion" is not set forth in the 
language of 38 C.F.R. § 3.350.  

The Board also finds that the meaning of the language of 
38 C.F.R. § 3.350 is plain and clear.  It is clear from the 
language of 38 C.F.R. § 3.350 that in order for a claimant to 
be entitled to special monthly compensation for loss of use 
of the foot, the evidence must show that there is no 
effective function remaining in the foot and he would be 
equally well-served by an amputation stump with prosthesis.  
See 38 C.F.R. § 3.350.  The Board finds that there is no 
regulatory authority which provides that 38 C.F.R. § 3.809 
should be applied when considering a claim for special 
monthly compensation under 38 C.F.R. § 3.350.  Thus, the 
Board finds that the representative's argument has no merit.  

Lastly, the Board has also considered the provisions of 
38 C.F.R. §§ 4.40 and 4.45 when determining whether the 
veteran is entitled to special monthly compensation.  See 
Tucker and DeLuca, supra.  After careful review of the 
evidence of record, the Board finds that the veteran still 
has effective remaining function in the left foot, despite 
some functional loss due to pain, weakness, fatigability and 
incoordination of the left lower extremity.  The medical 
evidence of record does not demonstrate any additional 
significant functional loss to warrant the assignment of 
special monthly compensation based on 38 C.F.R. §§ 4.40 or 
4.45.  As discussed in detail above, the veteran was able to 
walk short distances with the use of an ankle foot orthosis 
and he was even able to ambulate for short distances without 
the brace.  He was able to operate a car.  Upon VA 
examination in December 1998, the veteran stated that he was 
able to walk for about 30 to 45 minutes before he had to 
rest.  

In short, the medical evidence shows that, even with 
consideration of functional loss due to pain and weakness, 
the veteran still had effective function remaining in the 
left foot other than that which would be equally well-served 
by an amputation with use of a suitable prosthetic appliance.  
Thus, the Board finds that the veteran's residuals of a 
fractured left hip and dislocation with partial foot drop and 
sciatic nerve injury does not cause additional functional 
impairment due to pain on use and weakness so as to warrant 
entitlement to special monthly compensation based upon loss 
of use of the foot under the provisions of 38 C.F.R. §§ 4.40 
and 4.45.   

Thus, the evidence fails to show that the veteran has a loss 
of effective function of the left foot so that the veteran 
would be equally well served by an amputation stump at the 
site of election below the knee with the use of a prosthetic 
appliance.  The Board finds that the preponderance of the 
evidence is against the veteran's claim.  Entitlement to 
special monthly compensation due to loss of use of the left 
lower extremity is not warranted.  38 U.S.C.A. § 1114, 38 
C.F.R. §§ 3.350, 4.63. 


4.  Entitlement to service connection for chronic muscular 
strain and lower lumbar facet arthritis, claimed as secondary 
to service-connected residuals of a fractured left hip.  

Factual Background

A May 1996 VA neurological examination report reflects a 
diagnosis of superimposed lumbosacral spinal stenosis which 
may be impacting sensory symptoms in the left leg and 
accounted for the veteran's right leg symptoms.  The veteran 
reported that he has developed low back pain, on and off, in 
the past six months.  He reported having occasional radicular 
pain down the right leg to below the knee.  

A December 1998 VA examination report indicates that the 
veteran reported having an increase in low back pain and the 
onset of right hip pain about 12 months ago.  Examination 
revealed that range of motion of the back was flexion to 95 
degrees, extension to 10 degrees, rotation to 20/30 degrees, 
and lateral bending to 25/25 degrees.  There was some 
moderate pain with these movements.  The examiner indicated 
that the veteran had mild to moderate chronic low back pain.  
The diagnosis, in pertinent part, was chronic muscular strain 
and probable peripheral problems.  

The examiner indicated that the veteran's claims folder was 
reviewed.  The examiner believed that the veteran would have 
developed the pain in the right hip and low back even without 
the left hip problem.  He indicated that favoring the left 
lower extremity probably made these symptoms more noticeable.  
The examiner stated that if this was considered to be an 
aggravation, the status of the back and right hip would be 
the same as it was now except for less pain.  The examiner 
stated that 70 percent of the pain at back and right hip was 
the basic problem; 30 percent represented some worsening 
because of favoring the left lower extremity.  A December 
1998 VA X-ray examination of the spine revealed mild lower 
lumbar facet arthritis and deformity of the right first 
transversae process.   

In January 1999, the veteran filed a claim for entitlement to 
service connection for a low back disability as secondary to 
the service-connected left hip disability.  An August 1999 
rating decision denied this claim. 

Analysis

The veteran asserts that his low back disability was caused 
by his service-connected residuals of a fractured left hip 
and dislocation.  Service connection is currently in effect 
for residuals of a fractured left hip and dislocation with 
partial foot drop and sciatic nerve injury and with post 
traumatic degenerative arthritis. 

As discussed above, in order for a claim to be well grounded, 
there must be competent evidence of a service connected 
disability; of a current disability ; and of a nexus between 
the service-connected disability and the current disability.  
See, e.g., Reiber, supra. 

Review of the record reveals that the veteran has submitted 
competent medical evidence of a current back disorder.  A May 
1996 VA examination report reflects a diagnosis of 
superimposed lumbosacral spinal stenosis.  A November 1998 VA 
examination report reflects a diagnosis of chronic muscular 
strain.  A December 1998 X-ray examination revealed mild 
lower lumbar facet arthritis.  The Board also finds that the 
veteran has arguably submitted competent evidence to support 
the alleged causal relationship between his chronic muscular 
strain and lower lumbar facet arthritis and the service-
connected left hip disability.  The November 1998 VA 
orthopedic examination report indicates that the examiner 
stated that the veteran's favoring of the left lower 
extremity probably made the veteran's low back symptoms 
"more noticeable".  The examiner indicated that "if this 
was considered to be an aggravation", the status of the back 
would be the same as it is now except for less pain.  The 
examiner stated that 70 percent of the back pain was the 
basic problem and 30 percent represented some worsening 
because of favoring the left lower extremity.  

The Board finds that this medical opinion is arguably 
sufficient to establish a possible causal relationship 
between the service-connected left hip disability and the 
chronic muscular strain and lower lumbar facet arthritis.  
The Board finds that this medical opinion makes the veteran's 
claim for secondary service connection plausible because this 
medical opinion is competent evidence that the veteran is 
possibly experiencing additional impairment in his earning 
capacity due to the additional pain in the low back caused by 
the service-connected left hip disability.  As noted above, 
service connection may be granted for any additional 
impairment of a nonservice-connected disability by a service-
connected disability.  See Allen, supra.  When aggravation of 
a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. 
App. at 448.  

The Board notes that in the August 1999 rating decision, the 
RO denied the claim for entitlement to service connection for 
a low back disability as secondary to the left hip disability 
because there was no evidence that the low back disability 
was related to the left hip disability.  In the November 1999 
statement of the case, the RO indicated that the evidence of 
record established that there was worsening to the back 
symptoms due to the service-connected left hip disability.  
However, the RO indicated that worsening of the symptoms was 
not aggravation.

The Board finds that the RO's interpretation is incorrect, 
because the worsening of the back symptoms due to the 
service-connected left hip disability, may, in fact, be 
aggravation.  As the Court held in Allen, "the term 
'disability' as used in 38 U.S.C.A. § 1110 refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated."  Allen, 7 Vet. 
App. at 448.  The Board finds that, in the present case, it 
is possible and plausible that the portion of the back pain 
that is caused by the service-connected left hip disability 
is additional impairment in earning capacity.  For instance, 
the veteran may have additional functional loss due to the 
increased pain caused by the service-connected left hip 
disability which leads to impairment in earning capacity.  
See 38 C.F.R. § 4.40 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Therefore, the Board finds that the veteran has submitted 
competent evidence of a causal relationship between the low 
back disability and the service-connected left hip 
disability.  The Board finds that it is at least possible, 
though not conclusive, that the low back disability is 
aggravated by the service-connected left hip disability.  

The Board finds that the veteran has submitted a plausible 
claim for entitlement to service connection for chronic 
muscular strain and lower lumbar facet arthritis as secondary 
to the service-connected left hip disability.  While not 
necessarily conclusive as to this claim, the Board finds that 
this evidence is sufficient to justify a belief by a fair and 
impartial individual that the veteran's claim for VA 
compensation benefits is plausible and thus, well-grounded.  
Tirpak, 2 Vet. App. at 611.  Thus, the Board finds that the 
claim of entitlement to service connection chronic muscular 
strain and lower lumbar facet arthritis as secondary to the 
service-connected left hip disability is well grounded. 

The Board further finds that, the claim being well grounded, 
VA now has a duty to assist the veteran in the development of 
facts pertinent to his claim under 38 U.S.C.A. § 5107(b).  In 
accordance with this duty, and for the reasons and bases set 
forth in the remand portion of this decision, the Board 
believes that further development is necessary before the 
veteran's claim can be properly adjudicated. 

5.  Entitlement to service connection for muscular strain of 
the right hip, claimed as secondary to service-connected 
residuals of a fractured left hip.  

Factual Background

A May 1996 VA neurological examination report reflects a 
diagnosis of superimposed lumbosacral spinal stenosis which 
accounted for the veteran's right leg symptoms.  The veteran 
reported having occasional radicular pain down the right leg 
to below the knee.  

A December 1998 VA examination report indicates that the 
veteran reported having the onset of right hip pain about 
twelve months earlier.  The veteran's present orthopedic 
symptoms included lateral pain in the hips, pain in both 
thighs, and occasional discomfort in the right knee.  The 
veteran stated that his most bothersome health problem in the 
last three months was the recent worsening of right hip, 
especially the pain, as well as the concern about etiology.  
Examination revealed that the right hip was very tender at 
the buttock.  There was some mild anterior muscular pain.  
The diagnosis, in pertinent part, was muscular strain of the 
right hip plus referred pain from the low back.  

The examiner indicated that the veteran's claims folder was 
reviewed.  The examiner noted that the veteran would have 
developed the pain at the right hip even without the left hip 
problem.  He indicated that favoring the left lower extremity 
probably made these symptoms more noticeable.  The examiner 
stated that if this was considered to be an aggravation, the 
status of the right hip would be the same as it is now except 
for less pain.  The examiner indicated that 70 percent of the 
pain at the right hip was the basic problem; 30 percent 
represented some worsening because of favoring the left lower 
extremity.

In January 1999, the veteran filed a claim for entitlement to 
service connection for a right hip disability as secondary to 
the service-connected left hip disability.  An August 1999 
rating decision denied this claim. 

Analysis

The veteran asserts that his right hip disability was caused 
by his service-connected residuals of a fractured left hip 
and dislocation.  

Review of the record reveals that the veteran has submitted 
competent medical evidence of a current right hip disorder.  
A December 1998 VA examination report reflects a diagnosis of 
muscular strain of the right hip.  The Board finds that the 
veteran has arguably competent evidence to support the 
alleged causal relationship between his muscular strain of 
the right hip and the service-connected left hip disability.  
The December 1998 VA orthopedic examination report indicates 
that the examiner stated that the veteran's favoring of the 
left lower extremity probably made the veteran's right hip 
symptoms "more noticeable".  The examiner indicated that 
"if this was considered to be an aggravation", the status 
of the right hip would be the same as it is now except for 
less pain.  The examiner stated that 70 percent of the right 
hip pain was the basic problem and 30 percent represented 
some worsening because of favoring the left lower extremity.  

The Board finds that this medical opinion is sufficient to 
establish a possible causal relationship between the service-
connected left hip disability and the muscular strain of the 
right hip.  The Board finds that this medical opinion makes 
the veteran's claim for secondary service connection 
plausible because this medical opinion is competent evidence 
that the veteran is possibly experiencing additional 
impairment in his earning capacity due to the additional pain 
in the right hip caused by the service-connected left hip 
disability.  See Allen, supra.  

The Board therefore finds that the veteran has submitted a 
plausible claim for entitlement to service connection for 
muscular strain of the right hip as secondary to the service-
connected left hip disability.  While not necessarily 
conclusive as to this claim, the Board finds that this 
evidence is sufficient to justify a belief by a fair and 
impartial individual that the veteran's claim for VA 
compensation benefits is plausible and thus, well-grounded.  
Tirpak, 2 Vet. App. at 611.  Thus, the Board finds that the 
claim of entitlement to service connection for muscular 
strain of the right hip as secondary to the service-connected 
left hip disability is well grounded. 

The Board further finds that, the claim being well grounded, 
VA now has a duty to assist the veteran in the development of 
facts pertinent to his claim under 38 U.S.C.A. § 5107(b).  In 
accordance with this duty, and for the reasons and bases set 
forth in the remand portion of this decision, the Board 
believes that further development is necessary before the 
veteran's claim can be properly adjudicated. 

ORDER

Entitlement to an increased rating for with partial foot drop 
and sciatic nerve injury, residuals of a left hip fracture 
and dislocation, is denied.  

Entitlement to an increased evaluation for arthritis of the 
left hip, residuals of a left hip fracture and dislocation, 
is denied.

Entitlement to special monthly compensation based upon loss 
of use of the left foot is denied.  

The claim of entitlement to service connection for chronic 
muscular strain and lower lumbar facet arthritis, claimed as 
secondary to service-connected left hip disability, is well 
grounded.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for muscular 
strain of the right hip, claimed as secondary to the service-
connected left hip disability, is well grounded.  To this 
extent only, the appeal is granted.


REMAND

As discussed in detail above, the veteran has submitted well-
grounded claims for entitlement to service connection for a 
chronic muscular strain of the low back and lower lumbar 
facet arthritis and muscular strain of the right hip as 
secondary to service-connected fractured left hip and 
dislocation.  

The Board has determined that further VA examination is 
required before the issue of entitlement to service 
connection for a low back disability and a right hip 
disability as secondary to the service-connected left hip 
disability can be decided on the merits.  

As discussed in the above Board decision, service connection 
may be granted for a disability which is proximately due to 
or the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  The Court has defined "disability" in 
this context as impairment of earning capacity, including any 
additional impairment of earning capacity resulting from a 
service-connected disorder, regardless of whether the 
additional impairment is a separate disease or injury that 
was caused by the service-connected disorder.  See Allen v. 
Brown, 7 Vet. App. 439 (1995). 

As discussed above, the December 1998 VA examination report 
indicates the examiner stated that the veteran would have 
developed the pain at the right hip and low back even without 
the left hip problem.  However, the examiner also indicated 
that the favoring the left lower extremity by the veteran 
probably made these symptoms "more noticeable".  The 
examiner further indicated, in essence, that the veteran was 
experiencing a certain amount of additional pain in the back 
and right hip which would not exist were it not for the 
service-connected left hip disability.

The Board notes that the December 1998 examiner's report is 
couched in language which is somewhat less than clear.  
Furthermore, there is other evidence of record which 
indicates that the right hip disability may be related to the 
back disability, not the left hip disability.  The Board 
finds that additional examination is needed in order to 
determine the relationship, if any, between the back and 
right hip symptoms and service-connected left hip disability 
and if so, if the veteran experiences additional impairment 
to his earning capacity due to aggravation of the back and 
right hip by the service-connected left hip disability to 
what degree of disability over and above the degree of 
disability existing prior to the aggravation.  See Allen, 7 
Vet. App. at 448. 

The VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999).  
Fulfillment of the duty to assist includes providing a 
complete and thorough medical examination of the claimed 
disability that takes into account the records of the 
veteran's prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Fulfillment 
of the duty to assist includes an examination by a specialist 
when deemed appropriate.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Thus, the Board finds that the veteran should be afforded a 
VA examination by an orthopedic specialist, and if deemed 
necessary, a neurological specialist, to determine the 
relationship between the service-connected left hip 
disability and the veteran's back and right hip disabilities.  
The examiner should review the veteran's claims file prior to 
the examination and specify the reasons and bases for the 
examination findings and conclusions. 

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the 
issues on appeal.  He should be asked to 
provide the names and addresses of the 
medical care providers who treated him 
for his back and right hip disabilities 
since separation from service.  Any 
medical care providers so identified 
should be asked to provide copies of the 
veteran's treatment records, if such 
records are not associated with the 
claims folder.  The veteran should be 
asked to sign any necessary consent forms 
for the release of the records. 

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and etiology of his 
non service-connected low back disability 
and right hip disability.  The report 
should set forth all objective findings 
regarding the disabilities.  The examiner 
should render an opinion as to whether 
the low back and right hip disabilities 
are related to the service-connected left 
hip disability.  The examiner should also 
render an opinion as to whether the 
service-connected left hip disability 
aggravates or causes additional 
impairment to the low back and right hip 
disabilities and if so what is the nature 
and degree of such impairment.  The 
examiner should specifically further 
indicate whether the service-connected 
left hip disability causes increased pain 
in the back and right hip, and if so, 
whether this causes additional 
impairment.   If the examiner determines 
that additional examination of the 
veteran or review of the veteran's 
medical records by another specialist is 
required to assist in formulating the 
opinions requested, such examination 
should be scheduled. 

The complete rationale for any opinion 
expressed should be provided.  The claims 
folder and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior to the examination.  
The RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  The 
report of the examination should be 
associated with the veteran's claims 
folder.

3.  Following completion of the 
foregoing, the RO must review the 
veteran's claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in 
full.  If any development is incomplete, 
including if the requested examination 
does not include the specific opinion 
requested, appropriate corrective action 
is to be implemented, including the 
return of examination reports that are 
deficient in any manner. 

4.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for low back 
disability and right hip disability as 
secondary to the service-connected left 
hip disability with consideration given 
to all of the evidence of record.  The RO 
should specifically consider the Court's 
holding in Allen v. Brown, 7 Vet. App. 
439 (1995).  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


No action is required of the veteran until further notice.  
By this decision, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted as to this 
issue.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

